Citation Nr: 0301834	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-05 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher initial evaluation for diabetes 
mellitus, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Montgomery, Alabama, Regional Office (RO), of the 
Department of Veterans Affairs (VA), which granted service 
connection for diabetes mellitus due to Agent Orange 
exposure, with an evaluation of 10 percent, effective 
July 9, 2001.  A later rating decision assigned an effective 
date of February 8, 2001 for service connection and for the 
10 percent evaluation.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the issue of a higher initial evaluation 
for the service-connected diabetes mellitus has been obtained 
by the originating agency.

2.  The veteran's diabetes mellitus is manageable by 
restricted diet only; diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet is not shown.  


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 10 percent 
for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 1991 & West Supp. 2002); 
38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, Diagnostic Code 7913 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Evaluation-Diabetes Mellitus  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.  In this case, service connection was granted 
for diabetes mellitus, due to Agent Orange exposure, in a 
September 2001 rating decision.  A 10 percent evaluation has 
been assigned, effective from February 2001.  This evaluation 
has been confirmed and remains in effect to the present.

The decision of the Court in Fenderson v. West, 12 Vet. App. 
119 (1999) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  

The veteran contends that his symptoms are worse than 
originally evaluated, and that a higher initial evaluation is 
warranted.  After careful consideration of the evidence, 
however, the Board finds that the evidence does not support 
the assignment of a higher disability evaluation.

The initial, 10 percent evaluation, was assigned the 
veteran's diabetes mellitus under Diagnostic Code 7913.  
Under this diagnostic code, a 10 percent evaluation 
contemplates diabetes mellitus manageable by restricted diet 
only.  A 20 percent evaluation contemplates requiring insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  

The veteran underwent VA examination in April 2001.  The 
veteran's claims folder was reviewed by the examiner.  The 
veteran claimed service connection for diabetes mellitus due 
to Agent Orange exposure in Vietnam.  He stated that he was 
diagnosed approximately a year prior to the examination and 
was being followed by the VA Medical Center, Tuscaloosa.  His 
Tuscaloosa profile indicated that he is non-insulin dependent 
diabetes mellitus, diet controlled.  At the time of the 
examination, he was on an 1800 calorie diet.  He was noted 
not to take any medication for his diabetes mellitus.  
Physical examination revealed no heart murmurs.  His heart 
revealed a normal S1 and S2 regular rhythm.  Lungs revealed 
normal breath sounds.  No adventitious sounds were heard.  
Peripheral vessels were palpable.  Neurological examination 
was normal except for findings due to his spine.  His urinary 
frequency and bladder impairment were noted to be secondary 
to his surgery for prostate cancer.  Diagnostic and clinical 
tests revealed urinalysis was normal.  Glucose was 87 mg. per 
deciliter.  BUN was 11, creatinine 0.7, and electrolytes were 
normal.  The pertinent diagnosis was diabetes mellitus, 
controlled with diet.  

VA outpatient treatment records dated from May 2000 to 
February 2002 were obtained and associated with the claims 
folder.  The records showed that the veteran was followed on 
a regular basis for his diabetes mellitus.  He continued to 
control his diabetes mellitus with diet, diabetic foot 
examination was normal, and he continued to attend diabetic 
control classes.  In June 2001, the medical report indicated 
that the veteran was feeling well, he was following an ADA 
diet, was getting regular exercise, and his blood sugar 
readings were in the 85 to 90 range at home.  

In this case, the medical evidence shows that the veteran's 
diabetes mellitus is controlled by diet.  He is on an 1800 
calorie diet and he has not been treated by any medication.  
He is seen on a regular basis for diabetic follow-up and he 
is noted to get regular exercise.  His diabetes mellitus has 
been described as stable.  His at-home blood sugar readings 
are in the 85 to 90 range.  He is on no medication -- insulin 
or hypoglycemic -- for his diabetes mellitus, necessary for 
an increased evaluation.  Based on the foregoing, the 
veteran's diabetes mellitus reflects a 10 percent evaluation, 
and no more, over the appellate period.  The Board has 
considered whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, 
however, does not support assigning different percentage 
disability ratings during the period in question.  

II.  VCAA Considerations

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002), which became effective on 
November 9, 2000.  The VCAA redefines VA's duty to assist, 
enhances the duty to notify claimants about information and 
evidence necessary to substantiate a claim, and eliminates 
the requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA in letters from the RO 
dated in March 2001 and May 2002.  This notice informed the 
veteran of what assistance VA would provide, what was needed 
from him, and the time limits associated with his claim.  
Various other notices and communications from the RO -- such 
as the September 2001 rating decision, and the March 2002 
statement of the case -- informed the veteran of the 
applicable laws and regulations needed to substantiate his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Additionally, he has also had the opportunity to testify at a 
hearing regarding his claim.  He did not request a hearing.  
The Board finds that VA has complied with all obligations to 
inform the veteran of the applicable laws and regulations and 
with all duties to assist the veteran in the development of 
the issue discussed above.  Thus, a remand for further 
technical compliance with the provisions of the VCAA is not 
necessary.  


ORDER

An initial rating higher than 10 percent for diabetes 
mellitus is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

